Exhibit 10.1
 
PURCHASE AGREEMENT
 
This Purchase Agreement (this “Agreement”) is dated as of April 26, 2013, among
InterCloud Systems, Inc., a Delaware corporation (the “Company”), and ICG USA,
LLC (the “Investor”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to borrow certain sums from the Investor and, in consideration
thereof issue a certain convertible note and warrant to the Investor, and the
Investor desires to make a loan to the Company and accept such note and warrant
from the Company, all pursuant to the terms set forth herein.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor agree as
follows:
 
ARTICLE I.
DEFINITIONS
 
1.1           Definitions.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:
 
“Action” means any action, claim, suit, inquiry, notice of violation, proceeding
(including, without limitation, any investigation or partial proceeding such as
a deposition) or investigation pending or threatened in writing against or
affecting the Company, any Subsidiary or any of their respective properties
before or by any court, arbitrator, governmental or administrative agency,
regulatory authority (federal, state, provincial, county, local or foreign),
stock market, stock exchange or trading facility.
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.
 
“Bankruptcy Event” means any of the following events:  (a) the Company or any
Subsidiary commences a proceeding under any bankruptcy, reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction relating to the Company or any
Subsidiary thereof; (b) there is commenced against the Company or any Subsidiary
any such case or proceeding that is not dismissed within 60 days after
commencement; (c) the Company or any Subsidiary is adjudicated by a court of
competent jurisdiction insolvent or bankrupt or any order of relief or other
order approving any such case or proceeding is entered; (d) the Company or any
Subsidiary suffers any appointment of any custodian or the like for it or any
substantial part of its property that is not discharged or stayed within
60 days; (e) under applicable law the Company or any Subsidiary makes a general
assignment for the benefit of creditors; (f) the Company or any Subsidiary fails
to pay, or states that it is unable to pay or is unable to pay, its debts
generally as they become due; (g) the Company or any Subsidiary calls a meeting
of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or (h) the Company or any Subsidiary, by any act or
failure to act, expressly indicates its consent to, approval of or acquiescence
in any of the foregoing or takes any corporate or other action for the purpose
of effecting any of the foregoing.
 
 
 

--------------------------------------------------------------------------------

 
 
“Business Day” means any day except Saturday, Sunday and any day that is a
federal legal holiday or a day on which banking institutions in the State of New
York or State of Florida are authorized or required by law or other governmental
action to close.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, $0.0001 par value per
share, and any securities into which such common stock may hereafter be
reclassified.
 
“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.
 
“Disclosure Materials” has the meaning set forth in Section 3.1(h).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“First Closing” means the closing of the purchase and sale of the Note and
Warrant contemplated by Section 2.1.
 
“First Closing Date” means the Business Day immediately following the date on
which all of the conditions set forth in Section 2.1(d) and 2.1(e) have been
satisfied, or such other date as the parties may agree.
 
“GAAP” means U.S. generally accepted accounting principles.
 
“Intellectual Property Rights” has the meaning set forth in Section 3.1(l).
 
“Investor Deliverables” has the meaning set forth in Section 2.1(c).
 
 
2

--------------------------------------------------------------------------------

 
 
“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal or other restrictions of any kind.
 
“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, prospects,
business or condition (financial or otherwise) of the Company and the
Subsidiaries or (iii) an adverse impairment to the Company's ability to timely
perform its obligations under any Transaction Document.
 
“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.
 
“Notes” means the convertible promissory notes issuable by the Company to the
Investor at each of the First Closing and Second Closing in the Form of Exhibit
A, due on the six month anniversary of each of the First Closing Date and Second
Closing Date, as applicable.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Second Closing” means the closing of the purchase and sale of the Note and
Warrant contemplated by Section 2.2.
 
“Second Closing Date” means the Business Day immediately following the date on
which all of the conditions set forth in Section 2.2(d) and 2.2(e) have been
satisfied, or such other date as the parties may agree.
 
“SEC Reports” has the meaning set forth in Section 3.1(h).
 
“Securities” means the Notes, the Warrants, the Underlying Shares and the
Warrant Shares.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
swaps and similar arrangements (including on a total return basis), and sales
and other transactions through non-US broker dealers or foreign regulated
brokers.
 
 
3

--------------------------------------------------------------------------------

 
 
“Subsidiary” means any subsidiary of the Company included in the SEC Reports.
 
“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not listed on a Trading Market, a day on
which the Common Stock is traded in the over-the-counter market, as reported by
the OTC Bulletin Board or the Pink Sheets LLC, or (iii) if the Common Stock is
not quoted on the OTC Bulletin Board, a day on which the Common Stock is quoted
in the over-the-counter market as reported by the Pink Sheets LLC (or any
similar organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.
 
"Trading Market" means whichever of the New York Stock Exchange, the NYSE AMEX,
the NASDAQ Capital Market, the NASDAQ Global Market, the NASDAQ Global Select
Market, or OTC Bulletin Board on which the Common Stock is listed or quoted for
trading on the date in question.
 
“Transaction Documents” means this Agreement, the Notes, the Warrants, and any
other documents or agreements executed in connection with the transactions
contemplated hereunder.
 
“Underlying Shares” means the shares of Common Stock issuable upon conversion of
the Notes and payment of interest thereunder.
 
“Warrants” means the Common Stock purchase warrants, in the form of Exhibit B,
issuable to Investor at each of the First Closing and Second Closing.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
 
ARTICLE II.
PURCHASE AND SALE
 
2.1           First Closing.
 
(a)           Subject to the terms and conditions set forth in this Agreement,
at the First Closing the Company shall issue and sell to Investor, and Investor
shall purchase from the Company, a Note and a Warrant.  The First Closing shall
take place at the offices of Pryor Cashman LLP, 7 Times Square, New York, NY
10036 at 10:30 a.m. (New York City time) on the First Closing Date or at such
other location or time as the parties may agree.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           At the First Closing, the Company shall deliver or cause to be
delivered to Investor the following (the “Company Deliverables”):
 
(i)           Note in the aggregate principal amount of $862,500, minus the
up-front interest charge of $112,500, resulting in a net principal amount of
$750,000, registered in the name of Investor; and
 
(ii)          Warrant, registered in the name of Investor, pursuant to which
Investor shall have the right to acquire the number of shares of Common Stock
equal to 50% of the Underlying Shares issuable upon an assumed conversion of the
Note issuable to Investor in accordance with Section 2.1(b)(i) (without regard
to any conversion restrictions contained thereunder), at the price of the
Company’s next registered offering, provided, however, that if no such offering
closes by the six month anniversary of the First Closing Date, then the Warrant
Shares of the Warrant shall be equal to 50% of the Underlying Shares issuable
upon an assumed conversion of the Note issuable to Investor in accordance with
Section 2.1(b)(i) at the closing price of the Common Stock on the six month
anniversary of the First Closing Date.  If the six month anniversary of the
First Closing Date occurs on a day in which the shares are not being traded,
then the Warrant Shares will be determined using the closing price of the Common
Stock on the next Trading Day.
 
(c)           At the First Closing, Investor shall deliver or cause to be
delivered to the Company $750,000, in United States dollars and in immediately
available funds, by wire transfer to an account designated in writing by the
Company for such purpose (the “Investor Deliverables”).
 
(d)           Conditions Precedent to the Obligations of Investor to Purchase
Note and Warrant.  The obligation of Investor to acquire the Note and Warrant
and make a loan at the First Closing is subject to the satisfaction or waiver by
Investor, at or before the First Closing, of each of the following conditions:
 
(i)           Representations and Warranties.  The representations and
warranties of the Company contained in the Transaction Documents shall be true
and correct as of the date when made and as of the First Closing Date as though
made on and as of such date;
 
(ii)          Performance.  The Company shall have performed, satisfied and
complied with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the First Closing;
 
(iii)         No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents;
 
(iv)         No Suspensions of Trading in Common Stock; Listing.  Trading in the
Common Stock shall not have been suspended by the Commission or any Trading
Market (except for any suspensions of trading of not more than one Trading Day
solely to permit dissemination of material information regarding the Company) at
any time since the date of execution of this Agreement, and the Common Stock
shall have been at all times since such date listed for trading on a Trading
Market; and
 
 
5

--------------------------------------------------------------------------------

 
 
(v)          Company Deliverables.  The Company shall have delivered the Company
Deliverables in accordance with Section 2.1(b).
 
(e)           Conditions Precedent to the Obligations of the Company to sell
Note and Warrant.  The obligation of the Company to sell the Note and Warrant at
the First Closing is subject to the satisfaction or waiver by the Company, at or
before the First Closing, of each of the following conditions:
 
(i)           Representations and Warranties.  The representations and
warranties of the Investor contained herein shall be true and correct as of the
date when made and as of the First Closing Date as though made on and as of such
date;
 
(ii)          Performance.  Investor shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by Investor at or prior to the First Closing;
 
(iii)         No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents; and
 
(iv)         Investors Deliverables.  Investor shall have delivered its Investor
Deliverables in accordance with Section 2.1(c).
 
2.2           Second Closing.
 
(a)           Subject to the terms and conditions set forth in this Agreement,
at the Second Closing the Company shall issue and sell to Investor, and Investor
shall purchase from the Company, a Note and a Warrant.  The Second Closing shall
take place at the offices of Pryor Cashman LLP, 7 Times Square, New York, NY
10036 at 10:30 a.m. (New York City time) on the Second Closing Date or at such
other location or time as the parties may agree.
 
(b)           At the Second Closing, the Company shall deliver or cause to be
delivered to Investor the following (the “Company Deliverables”):
 
(i)           Note in the aggregate principal amount of $862,500, minus the
up-front interest charge of $112,500, resulting in a net principal amount of
$750,000, registered in the name of Investor; and
 
(ii)          Warrant, registered in the name of Investor, pursuant to which
Investor shall have the right to acquire the number of shares of Common Stock
equal to 50% of the Underlying Shares issuable upon an assumed conversion of the
Note issuable to Investor in accordance with Section 2.2(b)(i) (without regard
to any conversion restrictions contained thereunder), at the price of the
Company’s next registered offering, provided, however, that if no such offering
closes by the six month anniversary of the Second Closing Date, then the Warrant
Shares of the Warrant shall be equal to 50% of the Underlying Shares issuable
upon an assumed conversion of the Note issuable to Investor in accordance with
Section 2.2(b)(i) at the closing price of the Common Stock on the six month
anniversary of the Second Closing Date.  If the six month anniversary of the
Second Closing Date occurs on a day in which the shares are not being traded,
then the Warrant Shares will be determined using the closing price of the Common
Stock on the next Trading Day.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           At the Second Closing, Investor shall deliver or cause to be
delivered to the Company $750,000, in United States dollars and in immediately
available funds, by wire transfer to an account designated in writing by the
Company for such purpose (the “Investor Deliverables”).
 
(d)           Conditions Precedent to the Obligations of Investor to Purchase
Note and Warrant.  The obligation of Investor to acquire the Note and Warrant
and make a loan at the Second Closing is subject to the satisfaction or waiver
by Investor, at or before the Second Closing, of each of the following
conditions:
 
(i)           Representations and Warranties.  The representations and
warranties of the Company contained in the Transaction Documents shall be true
and correct as of the date when made and as of the Second Closing Date as though
made on and as of such date;
 
(ii)          Performance.  The Company shall have performed, satisfied and
complied with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Second Closing;
 
(iii)         No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents;
 
(iv)         No Suspensions of Trading in Common Stock; Listing.  Trading in the
Common Stock shall not have been suspended by the Commission or any Trading
Market (except for any suspensions of trading of not more than one Trading Day
solely to permit dissemination of material information regarding the Company) at
any time since the date of execution of this Agreement, and the Common Stock
shall have been at all times since such date listed for trading on a Trading
Market; and
 
(v)          Company Deliverables.  The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(b).
 
 
7

--------------------------------------------------------------------------------

 
 
(e)           Conditions Precedent to the Obligations of the Company to sell
Note and Warrant.  The obligation of the Company to sell the Note and Warrant at
the Second Closing is subject to the satisfaction or waiver by the Company, at
or before the Second Closing, of each of the following conditions:
 
(i)           Representations and Warranties.  The representations and
warranties of the Investor contained herein shall be true and correct as of the
date when made and as of the Second Closing Date as though made on and as of
such date;
 
(ii)           Performance.  Investor shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by Investor at or prior to the Second Closing;
 
(iii)          No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents; and
 
(iv)          Investors Deliverables.  Investor shall have delivered its
Investor Deliverables in accordance with Section 2.2(c).
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company.  The Company hereby
makes the following representations and warranties to each Investor:
 
(a)           Subsidiaries.  The Company has no direct or indirect Subsidiaries
other than as specified in the SEC Reports.  Except as disclosed in the SEC
Reports, the Company owns, directly or indirectly, all of the capital stock of
each Subsidiary free and clear of any and all Liens, and all the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights.
 
(b)           Organization and Qualification.  The Company and each Subsidiary
are duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents.  The Company and each Subsidiary are
duly qualified to conduct its respective businesses and are in good standing as
a foreign corporation or other entity in each jurisdiction in which the nature
of the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.
 
 
8

--------------------------------------------------------------------------------

 
 
(c)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations thereunder.  The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company in
connection therewith.  Each Transaction Document has been (or upon delivery will
have been) duly executed by the Company and, when delivered in accordance with
the terms hereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.
 
(d)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of the Company's or any Subsidiary's certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company or a Subsidiary is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect.
 
(e)           Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than (i) any filings required by federal or state securities laws, (ii)
the filing of a Notice of Sale of Securities on Form D with the Commission under
Regulation D of the Securities Act, and (iii) those that have been made or
obtained prior to the date of this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
(f)           Issuance of the Securities.  The Securities have been duly
authorized and, when issued and paid for in accordance with the Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens.  The Company has reserved from its duly authorized
capital stock a number of shares of Common Stock issuable upon conversion of the
Note and upon exercise of the Warrant.  All securities previously issued by the
Company were duly and validly issued, fully paid and nonassessable when issued,
either pursuant to a valid registration statement or private placement
transaction.
 
(g)           Capitalization.  The number of shares and type of all authorized,
issued and outstanding capital stock of the Company, and all shares of Common
Stock reserved for issuance under the Company’s various option and incentive
plans, is specified in the SEC Reports.  Except as specified in the SEC Reports,
no securities of the Company are entitled to preemptive or similar rights, and
no Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.  Except as specified in the SEC
Reports, there are no outstanding options, warrants, scrip rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exchangeable for, or giving any Person
any right to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common
Stock.  The issue and sale of the Securities will not, immediately or with the
passage of time, obligate the Company to issue shares of Common Stock or other
securities to any Person and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under
such securities.
 
(h)           SEC Reports; Financial Statements.  The Company has filed all
reports, forms or other information required to be filed by it under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the twelve months preceding the date hereof (or such shorter
period as the Company was required by law to file such reports) (the foregoing
materials being collectively referred to herein as the “SEC Reports” and,
together with the Schedules to this Agreement (if any), the “Disclosure
Materials”) on a timely basis or has timely filed a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension.  As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto, and fairly present
in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.  For
purposes of this Agreement, any reports, forms or other information provided to
the Commission whether by filing, furnishing or otherwise providing, is included
in the term “filed” (or any derivations thereof).
 
 
10

--------------------------------------------------------------------------------

 
 
(i)           Litigation.  There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Securities or (ii) except as specifically disclosed in the SEC
Reports, would, if there were an unfavorable decision, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect.  Neither the Company nor any Subsidiary, nor any director or officer
thereof (in his or her capacity as such), is or has been the subject of any
Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty, except as specifically
disclosed in the SEC Reports.  Except as specifically disclosed in the SEC
Reports, there has not been, and to the knowledge of the Company, there is not
pending any investigation by the Commission involving the Company or any current
or former director or officer or agent of the Company (in his or her capacity as
such).  The Commission has not issued any stop order or other order suspending
the effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act, nor has the Commission
called into question the validity of any shares previously issued by the
Company.
 
(j)           Compliance.  Neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or (iii)
is or has been in violation of any statute, rule or regulation of any
governmental authority, including, without limitation, all foreign, federal,
state and local laws relating to taxes, environmental protection, occupational
health and safety, product quality and safety and employment and labor matters,
except in each case as could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect.  The Company is
in compliance with all effective requirements of the Sarbanes-Oxley Act of 2002,
as amended, and the rules and regulations thereunder, that are applicable to it,
except where such noncompliance could not have or reasonably be expected to
result in a Material Adverse Effect.
 
(k)           Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect, and neither the
Company nor any Subsidiary has received any notice of proceedings relating to
the revocation or modification of any such permits.
 
 
11

--------------------------------------------------------------------------------

 
 
(l)           Patents and Trademarks.  The Company and the Subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have could, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect (collectively, the “Intellectual Property
Rights”).  Neither the Company nor any Subsidiary has received a written notice
that the Intellectual Property Rights used by the Company or any Subsidiary
violates or infringes upon the rights of any Person.  Except as set forth in the
SEC Reports, to the knowledge of the Company, all such Intellectual Property
Rights are enforceable and there is no existing infringement by another Person
of any of the Intellectual Property Rights.
 
(m)           Certain Registration Matters. Assuming the accuracy of the
Investor’s representations and warranties set forth in Section 3.2, no
registration under the Securities Act is required for the offer and sale of the
Securities by the Company to Investor under the Transaction Documents.
 
(n)           Investment Company.  The Company is not, and is not an Affiliate
of, and immediately following each of the First Closing and Second Closing will
not have become, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
 
(o)           Application of Takeover Protections.  The Company has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company's
Certificate of Incorporation (or similar charter documents) or the laws of its
state of incorporation that is or could become applicable to the Investor or
shareholders of the Company prior to the First Closing Date or Second Closing
Date as a result of the Investor and the Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including, without
limitation, the Company's issuance of the Securities and the Investor's
ownership of the Securities.
 
(p)           Taxes.  All United States federal, state, county, municipality
local or foreign income tax returns and all other material tax returns
(including foreign tax returns) which are required to be filed by or on behalf
of the Company and each Subsidiary have been filed and all material taxes due
pursuant to such returns or pursuant to any assessment received by the Company
and each Subsidiary have been paid except those being disputed in good faith and
for which adequate reserves have been established. The charges, accruals and
reserves on the books of the Company and each Subsidiary in respect of taxes or
other governmental charges have been established in accordance with GAAP.
 
 
12

--------------------------------------------------------------------------------

 
 
3.2           Representations and Warranties of Investor.  Investor hereby
represents and warrants to the Company as follows:
 
(a)           Organization; Authority.  Investor is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations thereunder. The
execution, delivery and performance by Investor of the transactions contemplated
by this Agreement have been duly authorized by all necessary corporate action on
the part of Investor.  This Agreement has been duly executed by Investor, and
when delivered by Investor in accordance with terms hereof, will constitute the
valid and legally binding obligation of Investor, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.
 
(b)           Investment Intent.  Investor is acquiring the Securities as
principal for its own account for investment purposes only and not with a view
to or for distributing or reselling such Securities or any part thereof, without
prejudice, however, to Investor's right at all times to sell or otherwise
dispose of all or any part of such Securities in compliance with applicable
federal and state securities laws.  Subject to the immediately preceding
sentence, nothing contained herein shall be deemed a representation or warranty
by Investor to hold the Securities for any period of time.  Investor is
acquiring the Securities hereunder in the ordinary course of its business.
Investor does not have any agreement or understanding, directly or indirectly,
with any Person to distribute any of the Securities.
 
(c)           Investor Status.  At the time Investor was offered the Securities,
it was, and at the date hereof it is, an “accredited investor” as defined in
Rule 501(a) under the Securities Act.  Investor is not a registered
broker-dealer under Section 15 of the Exchange Act.
 
(d)           General Solicitation.  Investor is not purchasing the Securities
as a result of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
(e)           Access to Information.  Investor acknowledges that it has reviewed
the Disclosure Materials and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment.  Neither such inquiries nor any other investigation conducted by or
on behalf of such Investor or its representatives or counsel shall modify, amend
or affect such Investor's right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company's representations and warranties
contained in the Transaction Documents.
 
 
13

--------------------------------------------------------------------------------

 
 
(f)           Certain Trading Activities.  Investor has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with Investor, engaged in any transactions in the securities of
the Company (including, without limitation, any Short Sales involving the
Company’s securities) since the earlier to occur of (1) the time that Investor
was first contacted by the Company or placement agent engaged by the Company
regarding an investment in the Company and (2) the 20th day prior to the time
that the transactions contemplated by this Agreement are publicly disclosed by
the Company.  Investor covenants that neither it nor any Person acting on its
behalf or pursuant to any understanding with it will engage in any transactions
in the securities of the Company (including Short Sales) prior to the time that
the transactions contemplated by this Agreement are publicly disclosed.
 
(g)           Independent Investment Decision.  Investor has independently
evaluated the merits of its decision to purchase Securities pursuant to this
Agreement, and such Investor confirms that it has not relied on the advice of
the Company’s business and/or legal counsel in making such decision.
 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1           (a)           The Securities may only be disposed of in compliance
with state and federal securities laws.  In connection with any transfer of the
Securities other than pursuant to an effective registration statement, to the
Company, to an Affiliate of Investor or in connection with a pledge as
contemplated in Section 4.1(b), the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor, the
form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act.
 
(b)           Certificates evidencing the Securities will contain the following
legend, until such time as they are not required under Section 4.1(c):
 
[NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON CONVERSION OR
EXERCISE OF THESE SECURITIES HAVE BEEN REGISTERED] WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  [THESE SECURITIES AND THE SECURITIES ISSUABLE UPON
CONVERSION OR EXERCISE OF THESE SECURITIES] MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.
 
 
14

--------------------------------------------------------------------------------

 
 
The Company acknowledges and agrees that Investor may from time to time pledge,
and/or grant a security interest in some or all of the Securities pursuant to a
bona fide margin agreement in connection with a bona fide margin account and, if
required under the terms of such agreement or account, Investor may transfer
pledged or secured Securities to the pledgees or secured parties.  Such a pledge
or transfer would not be subject to approval or consent of the Company and no
legal opinion of legal counsel to the pledgee, secured party or pledgor shall be
required in connection with the pledge, but such legal opinion may be required
in connection with a subsequent transfer following default by the Investor
transferee of the pledge.  No notice shall be required of such pledge.  At the
Investor’s expense, the Company will execute and deliver such reasonable
documentation as a pledgee or secured party of Securities may reasonably request
in connection with a pledge or transfer of the Securities including the
preparation and filing of any required prospectus supplement under Rule
424(b)(3) of the Securities Act or other applicable provision of the Securities
Act to appropriately amend the list of selling stockholders thereunder.
 
4.2           Furnishing of Information.  Until the one year anniversary of the
Second Closing Date, the Company covenants to timely file (or obtain extensions
in respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act.  As long as Investor owns Securities, if the Company is not
required to file reports pursuant to such laws, it will prepare and furnish to
Investor and make publicly available in accordance with Rule 144(c) such
information as is required for Investor to sell the Underlying Shares and
Warrant Shares under Rule 144.  The Company further covenants that it will take
such further action as any holder of Securities may reasonably request, all to
the extent required from time to time to enable such Person to sell the
Underlying Shares and Warrant Shares without registration under the Securities
Act within the limitation of the exemptions provided by Rule 144.
 
4.3           Listing of Securities.  The Company agrees, (i) if the Company
applies to have the Common Stock traded on any other Trading Market, it will
include in such application the Underlying Shares and Warrant Shares, and will
take such other action as is necessary or desirable to cause the Underlying
Shares and Warrant Shares to be listed on such other Trading Market as promptly
as possible, and (ii) it will take all action reasonably necessary to continue
the listing and trading of its Common Stock on a Trading Market and will comply
in all material respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Trading Market.
 
 
15

--------------------------------------------------------------------------------

 
 
4.4           Integration.  The Company shall not, and shall use its best
efforts to ensure that no Affiliate of the Company shall, sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale of the Securities to Investor, or that
would be integrated with the offer or sale of the Securities for purposes of the
rules and regulations of any Trading Market in a manner that would require
stockholder approval of the sale of the Securities to Investor.
 
4.5           Reservation of Shares.  The Company shall maintain a reserve from
its duly authorized shares of Common Stock equal to the number of shares of
Common Stock required to comply with its conversion obligations under the Note
and exercise obligations under the Warrant.
 
4.6           Conversion Procedures.  The form of Conversion Notice included in
and as defined in the Note sets forth the totality of the procedures required by
the Investor in order to convert the Note.  The Company shall honor conversions
of the Note and shall deliver Underlying Shares in accordance with the terms,
conditions and time periods set forth in the Transaction Documents.
 
4.7           Non-Public Information.  The Company covenants and agrees that
neither it nor any other Person acting on its behalf will provide Investor or
its agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto Investor shall have
executed a written agreement regarding the confidentiality and use of such
information.
 
4.8           Use of Proceeds.  The Company will use the net proceeds from the
sale of the Securities hereunder for a potential acquisition and for general
working capital purposes.
 
4.9           Existence; Conduct of Business.  The Company will, and will cause
each of the Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business, provided, that the foregoing shall not prohibit (a) any sale,
lease, transfer or other disposition permitted by this Agreement, or (b) any
merger of (i) any domestic Subsidiary with any other domestic Subsidiary, (ii)
any domestic Subsidiary with and into the Company, or (iii) any foreign
Subsidiary with any other foreign Subsidiary.
 
 
16

--------------------------------------------------------------------------------

 
 
ARTICLE V.
MISCELLANEOUS
 
5.1           Fees and Expenses.  Each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of the Transaction Documents.  The Company
shall pay all stamp and other taxes and duties levied in connection with the
sale of the Notes.
 
5.2           Entire Agreement.  The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.
 
5.3           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile
(provided the sender receives a machine-generated confirmation of successful
transmission) at the facsimile number specified in this Section prior to 5:30
p.m. (New York City time) on a Trading Day, (b) the next Trading Day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number specified in this Section on a day that is not a Trading
Day or later than 5:30 p.m. (New York City time) on any Trading Day, (c) the
Trading Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service, or (d) upon actual receipt by the party to whom such
notice is required to be given.  The address for such notices and communications
shall be as follows:
 
 
If to the Company:
InterCloud Systems, Inc.
2500 N. Military Trail, Suite 275
Boca Raton, Florida 33431
Facsimile:  (561) 988-2370
Attention:  Lawrence Sands











 
With a copy to:
Pryor Cashman LLP
7 Times Square
New York, New York 10036
Facsimile:  (212) 798-6319
Attention:  M. Ali Panjwani, Esq.

 
 









 
If to Investor:
To the address set forth under Investor's name
on the signature pages hereof;



 
or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
5.4           Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed by the Company and the
Investor.  No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right.
 
 
17

--------------------------------------------------------------------------------

 
 
5.5           Construction.  The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any
party.  This Agreement shall be construed as if drafted jointly by the parties,
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any provisions of this Agreement or any of
the Transaction Documents.
 
5.6           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investor.  Investor may
assign any or all of its rights under this Agreement to any Person to whom
Investor assigns or transfers the Note, provided such transferee agrees in
writing to be bound, with respect to the transferred Securities, by the
provisions hereof that apply to the “Investor.”
 
5.7           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
5.8           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party agrees that all Actions concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts.  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of the any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Action, any claim that it is not personally subject to the jurisdiction
of any such New York Court, or that such Action has been commenced in an
improper or inconvenient forum.  Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
Action by mailing a copy thereof via registered or certified mail or overnight
delivery (with evidence of delivery) to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.  Each party hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.  If either party shall commence an Action to
enforce any provisions of a Transaction Document, then the prevailing party in
such Action shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such Action.
 
 
18

--------------------------------------------------------------------------------

 
 
5.9           Survival.  The representations, warranties, agreements and
covenants contained herein shall survive the First Closing and Second Closing
and the delivery of the Securities.
 
5.10         Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
5.11         Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
5.12         Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investor and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.
 
5.13         Payment Set Aside.  To the extent that the Company makes a payment
or payments to Investor pursuant to any Transaction Document or Investor
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
 
19

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Purchase Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 

 
INTERCLOUD SYSTEMS, INC.
       
By:
/s/ Lawrence M. Sands
   
Name: Lawrence M. Sands
 
 
Title: Senior Vice President
       
ICG USA, LLC
       
By:
/s/ Brian Nord
   
Name: Brian Nord
   
Title: Chief Executive Officer

 

 
Tax ID No.:
 

 

 
ADDRESS FOR NOTICE
       
c/o:
         
Street:
 

 

 
City/State/Zip:
 

 

 
Attention:
 

 

 
Tel:
         
Fax:
 

 

 
DELIVERY INSTRUCTIONS
 
(if different from above)
       
c/o:
   
Street:
 

 
City/State/Zip:
 

 
Attention:
 

 
Tel:
 

 
 
20

--------------------------------------------------------------------------------